Citation Nr: 1130716	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder or other psychiatric disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for hypertension.

The case was before the Board in November 2005 and September 2009 when it was remanded for further development.  It is once again before the Board for further appellate action.  

In July 2005, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset the Board recognizes that this case has been previously remanded for evidentiary development.  The Board regrets any further delay for development; however, the current record is inadequate to address the matter at hand.

It appears that pertinent medical evidence remains outstanding.  A June 2003 treatment record from Columbia VA Medical Center (VAMC) included a history of hypertension and indicated that the Veteran was treated for his hypertension by a private physician in Manning, South Carolina.  Records of this treatment are not part of the claims folder.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2010).  The record does not show that these procedures have been followed.

Also, the Veteran was initially afforded a VA in February 2009, however, the examiner did not address whether the Veteran's psychiatric disorders, to include PTSD, chronically worsened his hypertension.  In September 2009, the Board remanded the matter to specifically obtain an opinion to determine whether or not the Veteran's psychiatric disabilities, including PTSD chronically aggravated his hypertension.  In October 2009, a VA examiner opined that it was less likely than not that the Veteran's hypertension was etiologically related to his service-connected disabilities to include PTSD.  In attempting to address the issue of aggravation, the examiner reasoned that, among other things that the Veteran's hypertension was controlled on one medication and has not worsened since his first documented hypertension in 2003.  However, a closer review of the medical record includes at least one VA record dated in March 2009 that found that the Veteran's hypertension was, in fact, uncontrolled and he was taking more than one medication for this disability.  The United States Court of Appeals for Veterans Claims has found that an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  The Board finds that the October 2009 VA opinion lacks probative value and a request for a new VA opinion is indicated.  When VA undertakes the effort to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that treatment records from Columbia VAMC suggest that the Veteran's psychiatric disabilities aggravated his hypertension.  A September 2003 treatment record notes that the Veteran has palpitations in his heart with anxiety.  In April 2007, when addressing the Veteran's PTSD symptoms, a Mental Health Nurse Practitioner requested that the Veteran's blood pressure be taken.  The record reflects that it was elevated at that time.  In March 2009, while the Veteran was being treated for feeling down, depressed or hopeless and having little interest in doing things, the record reflects that his blood pressure was again elevated at the time.  Finally, in a September 2009 record, a VA physician reported that the Veteran's representative was requesting a letter stating that the Veteran's PTSD, anxiety, and panic attacks most likely caused 50% of the Veteran's hypertension.  She noted that she concurred with the representative on this issue.  However, no VA examiner has considered these VA treatment records suggestive of aggravation.  In light of the above, a new VA opinion is indicated.  

Accordingly, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. § 3.159(e)(2), attempt to obtain records of the Veteran's treatment for hypertension by the private physician in Manning.

2. The RO/AMC should return the claims folder to the VA examiner who conducted the VA examination of October 2009.  If the examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by another qualified medical professional.  The following considerations will govern the examination:

a.	The claims folder, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims folder, the medical records obtained and a copy of this remand.

b.	If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examination.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c.	In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner must indicate whether the Veteran's hypertension is etiologically related to his service- connected psychiatric disabilities, to include PTSD.  In reaching this determination, the examiner must consider whether the Veteran's psychiatric disabilities, including PTSD, chronically aggravated his hypertension beyond a level due to the natural disease process.  Provided the examiner concludes that the latter occurred, i.e., chronic worsening of nonservice-connected disability by a service-connected disability, the examiner must identify the degree of aggravation above and beyond the baseline level of severity of the nonservice-connected disability.

The examiner specifically is requested to discuss and reconcile, to the extent necessary, treatment records from Columbia VAMC that indicated that the Veteran has palpitations in his heart with anxiety and at times while he was being treated for his psychiatric disabilities, his blood pressure was elevated, as well as the VA physician concurrence in September 2009 with the Veteran's representative that the Veteran's PTSD, anxiety, and panic attacks most likely caused 50% of his hypertension.  See September 2003, April 2007, March 2009, and September 2009 treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3. After completion of the above development, the Veteran's claim should be readjudicated.  If the determination of any of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


